Citation Nr: 1045991	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  06-13 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for residuals of a cervical 
disc fusion



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1975 through April 
1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO) 
and Board remand.

The Veteran's claim is again remanded to the RO via the Appeals 
Management Center in Washington, D.C.


REMAND

In June 2009, the Board remanded the Veteran's claim for 
entitlement to service connection for residuals of a cervical 
disc fusion to the RO for additional development.  Specifically, 
the Board noted that, in a December 2005 statement, the Veteran 
informed the RO that he received treatment for his neck disorder 
from Dr. Whitlock, Dr. Ferguson, Dr. Beyers, Dr. Canlas, and Dr. 
Grubb, but that the claims file did not reflect any attempt by 
the RO to obtain those treatment records.  Thus, the RO was 
instructed to request all identified private medical treatment 
records in accord with VA's duty to assist.

In compliance with the Board's remand, in June 2009, the RO sent 
the Veteran a letter requesting that he provide authorizations 
for each medical provider so that VA could obtain the identified 
records.  In July 2009, the Veteran submitted authorizations for 
six different health care providers, including J. Ferguson, M.D., 
Dr. Grubb, C. Whitlock, M.D., M. Canlas, M.D., Litton and 
Giddings Radiological Associates, Inc., and Cox Medical Center 
South.  In some instances, the Veteran only provided partial 
addresses for the named provider.  

In August 2009, the RO sent four requests for medical records.  
One request was sent to Dr. Grubb at the Washington University 
Hospital.  However, review of the claims file reflects that no 
response has been received to this request.  Another request was 
sent to Cox Medical Center South, but the claims file does not 
show that a response to that request has been received.  The 
third request was sent to Dr. Ferguson at the address provided by 
the Veteran.  However, that request was returned to the RO with a 
notation that the letter was not deliverable as addressed.  The 
fourth request contained three of the six authorizations, 
including those for Dr. Whitlock, Dr. Canlas, and Litton and 
Giddings Radiological Associates.  Review of the letter and 
envelope in which the fourth request was sent reflects that it 
was addressed only to "Medical Towers."  The letter contained 
within the envelope indicates that the RO requested records for 
Dr. Whitlock, Dr. Canlas, and Litton and Giddings Radiological, 
but there was no indication on the envelope that its contents 
were meant for those physicians.  Also, the RO did not address 
the envelope containing the requests to the complete address 
which was provided by the Veteran.  Not surprisingly, in 
September 2009, the request was returned to the RO with a 
notation indicating "insufficient address."  

The Board acknowledges that the RO sent the Veteran a letter in 
April 2010 notifying him that additional information was needed 
with regard to the addresses for the medical providers that he 
identified, and that the Veteran did not respond to this letter.  
Nevertheless, the actions taken by the RO to attempt to obtain 
the private medical treatment records identified by the Veteran 
do not comply with VA's duty to assist.  38 C.F.R. § 3.159(c)(1) 
requires VA to make reasonable efforts to obtain relevant records 
not in the custody of a Federal department or agency, to include 
an initial request of the records, "and, if those records are 
not received, at least one follow-up request."  38 C.F.R. 
§ 3.159(c)(1) (2010).  Although "[a] follow-up request is not 
required if a response to the initial request indicates that the 
records sought do not exist or that a follow-up request for the 
records would be futile," the evidence of record does not show 
that to be the case here.

With regard to the requests sent to Dr. Grubb and Cox Medical 
Center South, the record reflects that only one request was sent 
to those medical providers, and that no response has been 
received.  Thus, a follow-up request is appropriate in this 
situation under 38 C.F.R. § 3.159(c)(1).  With regard to the 
request sent to Dr. Ferguson, although the request was returned 
because it was not deliverable as addressed, the evidence does 
not indicate that the records sought do not exist or that a 
follow-up request would be futile.  In this situation, the Board 
believes that the RO should perform additional research to 
determine whether the address provided by the Veteran was 
correct.  In that regard, a simple internet search may provide 
the appropriate address for Dr. Ferguson.  Concerning the 
remaining three providers, Dr. Whitlock, Dr. Canlas, and Litton 
and Giddings Radiological Associates, Inc., the RO should first 
attempt to verify their addresses and then send separate requests 
addressed specifically to each provider in an attempt to obtain 
the Veteran's records instead of sending all requests in one 
letter addressed ambiguously to "Medical Towers."  

In addition, the Board observes that, in a December 2004 
statement, the Veteran reported that there were additional 
medical records available at the VA Medical Center in 
Fayetteville dated from 1978 through 1981 which were pertinent to 
his claim for service connection for a neck disorder.  Review of 
the claims file does not show that those records were requested 
or that they do not exist.  Thus the RO should also ensure that 
all of the Veteran's VA treatment records pertinent to his claim 
for entitlement to service connection for a neck disorder have 
been associated with the claims file.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and again 
provide him an opportunity to identify all VA 
and non-VA medical providers who have treated 
him for his neck disorder.  Thereafter, the 
RO must request all of the Veteran's VA 
treatment records pertinent to his neck 
disorder which have not been associated with 
the claims file, to include all records from 
the VA Medical Center in Fayetteville from 
1978 through 1981.  In addition, after 
ensuring that all appropriate authorizations 
have been obtained, the RO must again contact 
Dr. Grubb, Cox Medical Center South, Dr. 
Ferguson, Dr. Whitlock, Dr. Canlas, and 
Litton and Giddings Radiological Associates, 
Inc. and request that they provide all 
clinical records of their treatment of the 
Veteran.  If the addresses provided by the 
Veteran on the authorization forms are 
incomplete or incorrect, the RO must make 
appropriate attempts to verify the correct 
address for the identified provider.

All attempts to secure this evidence must be 
documented in the claims file by the RO.  In 
compliance with 38 C.F.R. § 3.159(c)(2), the 
RO must make as many requests as are 
necessary to obtain the VA treatment records 
and shall not end its efforts to obtain those 
records unless the RO concludes that the 
records sought do not exist or that further 
efforts to obtain those records would be 
futile.  The RO must also make reasonable 
efforts to obtain the private medical 
treatment records identified by the Veteran 
as required by 38 C.F.R. § 3.159(c)(1).  If, 
after all procedurally appropriate actions to 
locate and secure the VA treatment records 
and private medical treatment records have 
been made and the RO concludes that such 
records do not exist, that further efforts to 
obtain the VA treatment records would be 
futile, or that reasonable efforts to obtain 
the identified private medical treatment 
records have been conducted, the RO must make 
a formal finding to that effect.  The RO must 
also provide the Veteran and his 
representative with a proper notice that 
includes (a) the identity of the specific 
records that cannot be obtained, (b) an 
explanation as to the efforts that were made 
to obtain those records, (c) a description of 
any further action to be taken by VA with 
respect to the claims, and (d) notice that 
the Veteran is ultimately responsible for 
providing the evidence.  38 C.F.R. § 
3.159(e).  The Veteran and his representative 
must then be given an opportunity to respond.

2.  Once the above actions have been 
completed, and after any further development 
necessary as a result of the above actions is 
completed, the RO must readjudicate the 
Veteran's claim for entitlement to service 
connection for residuals of a cervical disc 
fusion.  If the benefit sought on appeal 
remains denied, a supplemental statement of 
the case must be issued, and the Veteran and 
his representative must be afforded an 
opportunity to respond.  Thereafter, the case 
must be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


